                Case 19-12122-KG         Doc 166      Filed 10/04/19    Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

FOREVER 21, INC., et al.,                                  Case No. 19-12122 (KG)

                              Debtors.                     (Jointly Administered)


                             NOTICE OF APPEARANCE AND
                           REQUEST FOR SERVICE OF PAPERS

          PLEASE TAKE NOTICE that Jarret P. Hitchings, Esq., of the law firm Duane Morris

LLP, and Kevin S. Neiman, Esq., of the Law Offices of Kevin S. Neiman, pc, hereby appear in

the above-referenced chapter 11 cases as counsel for Northwood PL Holdings LP

(“Northwood”), and, pursuant to the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), including Bankruptcy Rules 2002, 3017, 9007 and 9010, and the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), including Local Rules 2002-1, 3017-1 and 9006-1, request that

copies of all notices and pleadings given or filed in these cases be given and served upon counsel

at the following addresses and contact information:

         DUANE MORRIS LLP                             LAW OFFICES OF KEVIN S. NEIMAN, PC
         Jarret P. Hitchings                          Kevin S. Neiman
         222 Delaware Avenue, Suite 1600              999 18th Street, Suite 1230 S
         Wilmington, DE 19801-1659                    Denver, CO 80202
         Telephone: (302) 657-4900                    Telephone: (303) 996-8637
         Facsimile: (302) 657-4901                    Facsimile: (877) 611-6839
         E-mail: jphitchings@duanemorris.com          E-mail: kevin@ksnpc.com




DM3\6112341.1
                Case 19-12122-KG       Doc 166      Filed 10/04/19    Page 2 of 3



          PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the

Bankruptcy Rules specified above, but also includes without limitation, any notice, application,

complaint, demand, motion, petition, pleading or request, whether formal or informal, written or

oral, and whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex or

otherwise filed or made with regard to the above-captioned cases or the rights of Northwood.

          PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and any subsequent

appearance, pleading, claim, or suit is not intended, and shall not be deemed or construed, to be a

waiver of any of the rights of Northwood including, without limitation (i) the right to have final

orders in non-core matters entered only after de novo review by a higher court; (ii) the right to

trial by jury in any proceeding so triable herein or in any case, controversy or proceeding related

hereto; (iii) the right to have the reference withdrawn in any matter subject to mandatory or

discretionary withdrawal; or (iv) any other rights, claims, actions, defenses, setoffs, or

recoupments to which Northwood is or may be entitled under agreements, in law, or in equity, all

of which rights, claims, actions, defenses, setoffs, and recoupments expressly are reserved. This

Notice of Appearance is also not intended, and shall not be deemed or construed, to be a consent

to electronic service of any pleading or papers for which mailed or personal service is required

under the applicable Bankruptcy Rules or the Federal Rules of Civil Procedure.




                                                2
DM3\6112341.1
                Case 19-12122-KG   Doc 166     Filed 10/04/19   Page 3 of 3



Dated: October 4, 2019                 DUANE MORRIS LLP
       Wilmington, Delaware
                                       /s/ Jarret P. Hitchings
                                       Jarret P. Hitchings (DE 5564)
                                       222 Delaware Avenue, Suite 1600
                                       Wilmington, DE 19801-1659
                                       Telephone: (302) 657-4900
                                       Facsimile: (302) 657-4901
                                       E-mail: jphitchings@duanemorris.com

                                       -and-

                                       LAW OFFICES OF KEVIN S. NEIMAN, PC

                                       Kevin S. Neiman, Esq.
                                       999 18th Street, Suite 1230 S
                                       Denver, CO 80202
                                       Telephone: (303) 996-8637
                                       Facsimile: (877) 611-6839
                                       E-mail: kevin@ksnpc.com

                                       Counsel to Northwood PL Holdings LP




                                          3
DM3\6112341.1
